994 F.2d 842
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Kasib Tauheed BILAL, Appellant,v.Kathleen BELL, Attorney, Helena, Arkansas, Appellee.
No. 92-2780.
United States Court of Appeals,Eighth Circuit.
Submitted:  May 28, 1993.Filed:  June 8, 1993.

Before BOWMAN, MAGILL, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Kasib Tauheed Bilal, an Arkansas inmate, appeals the district court's1 dismissal, under 28 U.S.C. § 1915(d), of his "legal malpractice" action against attorney Kathleen Bell.  Bilal attempted to invoke jurisdiction under 42 U.S.C. §§ 1981, 1985, and 28 U.S.C. §§ 1343, 1331.


2
The district court correctly determined that Bilal cannot establish federal jurisdiction to litigate his "legal malpractice" action.  Bilal cannot invoke diversity jurisdiction because he alleged Bell is also an Arkansas citizen;  a legal malpractice action does not raise a federal question;  and even if Bilal had alleged a section 1983 violation, "[t]he conduct of counsel, either retained or appointed, in representing clients, does not constitute action under color of state law for purposes of a section 1983 violation."   Bilal v. Kaplan, 904 F.2d 14, 15 (8th Cir. 1990) (per curiam).  Because there is no arguable basis in law for the exercise of federal jurisdiction, the district court correctly dismissed the appeal as frivolous.   See Denton v. Hernandez, 112 S. Ct. 1728, 1733 (1992) (complaint is frivolous if it lacks arguable basis in law).


3
Accordingly, we affirm.



1
 The Honorable George Howard, Jr., United States District Judge for the Eastern District of Arkansas, adopting the report and recommendation of the Honorable John F. Forster, Jr., United States Magistrate Judge for the Eastern District of Arkansas